 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID JOSEPH MADRID,                              No. 1:18-cv-00947-DAD-EPG
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    KATHLEEN ALLISON, et al.,                         CERTAIN CLAIMS AND DEFENDANTS
15                       Defendants.                    (Doc. Nos. 1, 18)
16

17

18           Plaintiff David Joseph Madrid is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On September 24, 2018, the assigned magistrate judge issued findings and

22   recommendations, recommending that this action proceed only against defendants A. De La Cruz

23   and M. Lopez on claims for deliberate indifference to serious medical needs, retaliation,

24   unreasonable search, and excessive force, and that all other claims and defendants be dismissed.

25   (Doc. No. 18). The findings and recommendations were served on plaintiff and contained notice

26   that any objections thereto were to be filed within twenty-one days after service. (Id. at 13.) On

27   October 11, 2018, plaintiff filed objections. (Doc. No. 19.)

28   /////
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 3   including plaintiff’s objections, the court finds the findings and recommendations to be supported

 4   by the record and proper analysis. Plaintiff’s objections do not call into question the conclusions

 5   reached by the assigned magistrate judge.

 6          Accordingly,

 7          1.      The findings and recommendations issued by the magistrate judge on September

 8                  24, 2018 (Doc. No. 18) are adopted in full;

 9          2.      This case proceeds against defendants A. De La Cruz and M. Lopez on plaintiff’s

10                  claims for deliberate indifference to serious medical needs, retaliation,

11                  unreasonable search, and excessive force;

12          3.      All other claims and defendants are dismissed, as discussed in the findings and

13                  recommendations;

14          4.      The Clerk of Court is directed to reflect the dismissal of all defendants on the

15                  court’s docket, except for defendants A. De La Cruz and M. Lopez; and

16          5.      This case is referred back to the magistrate judge for further proceedings.

17   IT IS SO ORDERED.
18
        Dated:     December 4, 2018
19                                                      UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                       2
